DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the flexible thermoplastic elastomer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is dependent on claim 14, and therefore would also be rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-13, 16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashima et al. (US 2006/0170597, hereby referred as Kurashima) in view of Froese et al. (US 2019/0261509, hereby referred as Froese). 
Regarding claim 1, Kurashima teaches the following:
a flexible radio frequency (RF) antenna assembly, comprising: 
at least one flexible substrate (element 121, figures 4) comprising a first side, a second side opposing the first side; 
at least one flexible conductive antenna element (element 141, figures 4) extending over the first side of the substrate; and 
at least one flexible conductive ground member (element 142, figures 4) extending over the second side of the substrate.
a flexible framework portion (the composition of element 121, figure 4), the framework portion comprise a dielectric constant, a loss tangent, a volume resistivity, a surface resistivity and a magnetic relative permeability (the composition would inherently have these characteristics).
Kurashima does not explicitly teach a plurality of discrete spaced interior portions, the framework portion extending fully about at least a portion of each of the discrete spaced interior portions; wherein the framework portion comprises a material composition that differs from material compositions of the interior portions, wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions, and wherein each interior portion and the framework portion comprise a dielectric constant, a loss tangent, a volume resistivity, a surface resistivity and a magnetic relative permeability, and wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion.
Froese suggests the teachings of a flexible framework portion (element 50, figures 7-10) and a plurality of discrete spaced interior portions (elements 74, figures 7-10), the framework portion extending fully about at least a portion of each of the discrete spaced interior portions (as shown in figures 7-10); wherein the framework portion comprises a material composition that differs from material compositions of the interior portions (paragraph [0037]), wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions (the framework is made of PEEK which is a flexible material, and the interior portions can be made up of a multitude of different materials, some of which are not as flexible as PEEK, paragraph [0037]), and wherein each interior portion and the framework portion comprise a dielectric constant, a loss tangent, a volume resistivity, a surface resistivity and a magnetic relative permeability (both the interior portion and the framework portions inherently have these characteristics), and wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion (the interior portion and the framework portion are made of different materials, and therefore would inherently have a different value for at least one of these characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the flexible substrate of Kurashima to also include a plurality of discrete spaced interior portions, the framework portion extending fully about at least a portion of each of the discrete spaced interior portions; wherein the framework portion comprises a material composition that differs from material compositions of the interior portions, wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions, and wherein each interior portion and the framework portion comprise a dielectric constant, a loss tangent, a volume resistivity, a surface resistivity and a magnetic relative permeability, and wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion as suggested by the teachings of Froese in order to match the coefficient of thermal expansion of the flexible substrate with the thermal expansion coefficient of the material used for the conductive antenna element and the conductive ground member (paragraphs [0006] and [0037]-[0038]).

Regarding claim 4, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein the combination of at least two of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion (Kurashima, paragraph [0097]); and Froese, paragraphs [0037]-[0038], and as explained in claim 1).

Regarding claim 5, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein the dielectric constant of at least one of the interior portions differs from that of the framework portion, wherein the loss tangent of at least one of the interior portions differs from that of the framework portion, wherein the volume resistivity of at least one of the interior portions differs from that of the framework portion, wherein the surface resistivity of at least one of the interior portions differs from that of the framework portion, and wherein the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion (Kurashima, paragraph [0097]); and Froese, paragraphs [0037]-[0038], and as explained in claim 1).

Regarding claim 6, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one interior portion of the plurality of interior portions differs from that of at least one other interior portion of the plurality of interior portions (Kurashima, paragraph [0097]); and Froese, paragraphs [0037], and as explained in claim 1).

Regarding claim 7, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion (Kurashima, paragraph [0097]); and Froese, paragraphs [0037]-[0038], and as explained in claim 1).

Regarding claim 8, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of each of the interior portions differs from that of the framework portion (this is inherent due to the interior portions being a different material from the framework portions, as explained in claim 1).

Regarding claim 9, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein the material composition of the framework portion comprises a flexible polymer (Kurashima, paragraph [0097]).

Regarding claim 12, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein the material compositions of the interior portions comprise ASA, PC, ABS, PC-ABS, ABSi, PLA, soft PLA, HIPS, PVA, polyamides, polyimides, Nylon, Nylon 6/6, PET, PETT, TPE, LDPE, PTFE, PS, PMMA, PVC, POM, PBT, PPO, PA, PI, PAI, PEI, PSU, PEEK or any combination thereof (Froese, “solid filler such as particles, fibers, or other filler structures formed from …polymer, …, or other minerals, …., and/or other filler material”, paragraph [0050]).

Regarding claim 13, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein the material compositions of the interior portions comprise a polymer, a powder, a gel, a liquids or any combination thereof (Froese, “…solid filler such as particles, fibers, or other filler structures formed from ceramic, polymer…”, paragraph [0037]).

Regarding claim 16, the combination of Kurashima and Froese as referred in claim 1 teaches the following:
wherein the substrate is planar in a natural state (Kurashmia, as shown in figures 13-38, the substrate is planar and then bent to fit in certain positions).

Regarding claim 20, Kurashima teaches the following:
a method, comprising: manufacturing a flexible heterogeneous substrate (element 121, figures 4) for a flexible radio frequency (RF) device (element 111, figures 4) comprising: forming a flexible framework portion of a first material composition (the composition of element 121, figures 4), the framework portion comprising a first dielectric constant, a first loss tangent, a first volume resistivity, a first surface resistivity and a first magnetic relative permeability (element 111 would inherently have these properties). 
Kurashima does not explicitly teach forming a plurality of discrete spaced interior portions of second material compositions that differ from the first material composition, the interior portions comprising second dielectric constants, second loss tangents, second volume resistivities, second surface resistivities and second magnetic relative permeabilities, wherein the framework portion extends fully about at least a portion of each of the interior portions, wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions, and wherein at least one of the second dielectric constants, the second loss tangents, the second volume resistivities, the second surface resistivities and the first magnetic relative permeabilities of at least one of the interior portions differs from the first dielectric constant, the first loss tangent, the first volume resistivity, the first surface resistivity and the first magnetic relative permeability, respectively, of the framework portion.
Froese suggests the teachings of forming a flexible framework portion (element 50, figures 7-10) of a first material composition, forming a plurality of discrete spaced interior portions (elements 74, figures 7-10) of second material compositions that differ from the first material composition (paragraph [0037]), the interior portions comprising second dielectric constants, second loss tangents, second volume resistivities, second surface resistivities and second magnetic relative permeabilities (they would inherently have the characteristics), wherein the framework portion extends fully about at least a portion of each of the interior portions (as shown in figures 7-10), 
wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions  (the framework is made of PEEK which is a flexible material, and the interior portions can be made up of a multitude of different materials, some of which are not as flexible as PEEK, paragraph [0037]), and wherein at least one of the second dielectric constants, the second loss tangents, the second volume resistivities, the second surface resistivities and the first magnetic relative permeabilities of at least one of the interior portions differs from the first dielectric constant, the first loss tangent, the first volume resistivity, the first surface resistivity and the first magnetic relative permeability, respectively, of the framework portion (the interior portion and the framework portion are made of different materials, and therefore would inherently have a different value for at least one of these characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method of Kurashima to include forming a plurality of discrete spaced interior portions of second material compositions that differ from the first material composition, the interior portions comprising second dielectric constants, second loss tangents, second volume resistivities, second surface resistivities and second magnetic relative permeabilities, wherein the framework portion extends fully about at least a portion of each of the interior portions, wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions, and wherein at least one of the second dielectric constants, the second loss tangents, the second volume resistivities, the second surface resistivities and the first magnetic relative permeabilities of at least one of the interior portions differs from the first dielectric constant, the first loss tangent, the first volume resistivity, the first surface resistivity and the first magnetic relative permeability, respectively, of the framework portion as suggested by the teachings of Froese in order to match the coefficient of thermal expansion of the flexible substrate with the thermal expansion coefficient of the material used for the conductive antenna element and the conductive ground member (paragraphs [0006] and [0037]-[0038]).

Regarding claim 21, the combination of Kurashima and Froese as referred in claim 20 teaches the following:
further comprising: forming a flexible RF antenna (Kurashima, element 111, figures 4) from the manufactured flexible heterogeneous substrate, comprising: coupling at least one flexible conductive antenna element (Kurashima, element 141, figures 4) to the substrate such that the at least one antenna element extends over a first side of the substrate; and coupling at least one flexible conductive ground member (Kurashima, element 142, figures 4) to the substrate such that the at least one flexible conductive ground member extends over a second side of the substrate that opposes the first side of the substrate (Kurashima, as shown in figures 4).

Regarding claim 22, Kurashima teaches the following:
a flexible radio frequency (RF) device (element 111, figures 4), comprising: at least one flexible substrate (element 121, figures 4) comprising a first side, a second side opposing the first side, a flexible framework portion (the composition of element 121, figures 4).
Kurashmia does not teach a plurality of discrete spaced interior portions, the framework portion extending fully about at least a portion of each of the discrete spaced interior portions; wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions, and wherein each interior portion and the framework portion comprise a dielectric constant, a loss tangent, a volume resistivity, a surface resistivity and a magnetic relative permeability, and wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion.
Froese suggests the teachings of a plurality of discrete spaced interior portions  (elements 74, figures 7-10), the framework portion (element 50, figures 7-10) extending fully about at least a portion of each of the discrete spaced interior portions (as shown in figures 7-10); wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions (the framework is made of PEEK which is a flexible material, and the interior portions can be made up of a multitude of different materials, some of which are not as flexible as PEEK, paragraph [0037]), and wherein each interior portion and the framework portion comprise a dielectric constant, a loss tangent, a volume resistivity, a surface resistivity and a magnetic relative permeability (they would both inherently have these characteristics), and wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion (the interior portion and the framework portion are made of different materials, and therefore would inherently have a different value for at least one of these characteristics).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the flexible substrate of Kurashima to include a plurality of discrete spaced interior portions, the framework portion extending fully about at least a portion of each of the discrete spaced interior portions; wherein the framework portion comprises a flexibility that is greater than flexibilities of at least some of the interior portions, and wherein each interior portion and the framework portion comprise a dielectric constant, a loss tangent, a volume resistivity, a surface resistivity and a magnetic relative permeability, and wherein at least one of the dielectric constant, the loss tangent, the volume resistivity, the surface resistivity and the magnetic relative permeability of at least one of the interior portions differs from that of the framework portion as suggested by the teachings of Froese in order to match the coefficient of thermal expansion of the flexible substrate with the thermal expansion coefficient of the material used for the conductive antenna element and the conductive ground member (paragraphs [0006] and [0037]-[0038]).

Regarding claim 23, the combination of Kurashima and Froese as referred in claim 22 teaches the following:
wherein the at least one flexible substrate (Kurashima, element 121, figures 4) forms at least one carrier component of a flexible RF device (Kurashima, element 111, figures 4).

Regarding claim 24, the combination of Kurashima and Froese as referred in claim 23 teaches the following:
wherein the flexible RF device comprises a flexible RF antenna (Kurashima, element 121, figures 4), a flexible RF filter, a flexible RF sensor, a flexible RF power divider or a flexible RF detector.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kurashima et al. (US 2006/0170597, hereby referred as Kurashima) in view of Froese et al. (US 2019/0261509, hereby referred as Froese), and further in view of Peters et al. (US 10,237,989, hereby referred as Peters).
Regarding claim 10, the combination of Kurashima and Froese as referred in claim 9 teaches the antenna assembly with the exception for the following:
wherein the flexible polymer is a thermoplastic polyurethane.
Peters suggests the teachings of wherein the flexible polymer is a thermoplastic polyurethane (column 3, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the flexible polymer of the combination of Kurashima and Froese be a thermoplastic polyurethane as suggested by the teachings of Peters as thermoplastic polyurethane is a well-known alternative material that may be used to obtain predictable results of creating a flexible substrate (column 3, lines 1-15). 

Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashima et al. (US 2006/0170597, hereby referred as Kurashima) in view of Froese et al. (US 2019/0261509, hereby referred as Froese), and further in view of Harple et al. (US 2019/0059155, hereby referred as Harple). 
Regarding claim 11, the combination of Kurashima and Froese as referred in claim 1 teaches the antenna assembly with the exception for the following:
wherein the framework portion includes an infill density within the range of about 30% to about 100%.
Harple suggests the teachings of an infill density within the range of about 30% to about 100% (paragraphs [0078], [0089], and [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the framework portion of the combination of Kurashima and Froese to include an infill density within the range of about 30% to about 100% as suggested by the teachings of Harple as changing the infill density is a common technique in the 3D printing manufacturing art which is a tradeoff on how strong and solid the density of the assembly vs the cost of the manufacturing of the antenna assembly.

Regarding claim 14, as best understood, the combination of Kurashima and Froese as referred in claim 1 teaches the antenna assembly with the exception for the following:
wherein the interior portions each include an infill density of the flexible thermoplastic elastomer within the range of about 40% to about 100%.
Harple suggests the teachings of an infill density within the range of about 40% to about 100% (paragraphs [0078], [0089], and [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interior portions of the combination of Kurashima and Froese to include an infill density of the flexible thermoplastic elastomer within the range of about 40% to about 100% as suggested by the teachings of Harple as changing the infill density is a common technique in the 3D printing manufacturing art which is a tradeoff on how strong and solid the density of the assembly vs the cost of the manufacturing of the antenna assembly.

Regarding claim 15, as best understood, the combination of Kurashima, Froese, and Harple as referred in claim 14 teaches the following:
wherein the dielectric constant of the framework portion is within the range of about 2 to about 3, and the loss tangent of the framework portion is within the range of about 0.04 to about 0.06 (Kurashima, “e.g. PET, polyimide, FR-4”, paragraph [0097]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kurashima et al. (US 2006/0170597, hereby referred as Kurashima) in view of Froese et al. (US 2019/0261509, hereby referred as Froese), and further in view of Hussain et al. (US 2019/0058236, hereby referred as Hussain).
Regarding claim 17, the combination of Kurashima and Froese as referred in claim 16 teaches the antenna assembly with the exception for the following:
wherein the antenna assembly includes at least one of a bandwidth, a frequency, a resonant frequency, a gain and a return loss that varies less than 10% from when the flexible substrate is deformed from the natural state into an arcuate shape along one axis that is defined by a radius of greater than or equal to 28 mm, however Kurashima does teach that the antenna assembly can be deformed and still properly work (figures 4, and their accompanying description).
Hussain suggests the teachings of wherein the antenna assembly includes at least one of a bandwidth, a frequency, a resonant frequency, a gain and a return loss that varies less than 10% from when the flexible substrate is deformed from the natural state into an arcuate shape along one axis (paragraphs [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna assembly of the combination of Kurashima and Froese to include at least one of a bandwidth, a frequency, a resonant frequency, a gain and a return loss that varies less than 10% from when the flexible substrate is deformed from the natural state into an arcuate shape along one axis that is defined by a radius of greater than or equal to 28 mm as suggested by the teachings of Kurashima and Hussain since the antenna assembly will be deformed during its use and it is desirable to have the antenna still work properly in the designed bandwidth, a frequency, a resonant frequency, a gain and a return loss during its use.

Allowable Subject Matter
Claims 2-3 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845